Title: From George Washington to Major Generals Alexander McDougall and Israel Putnam, 14 February 1779
From: Washington, George
To: Putnam, Israel,McDougall, Alexander

Dr Sir,
Head Quarters Middlebrook Feby 14th 1779

Mr Burrall an Assistant Pay Master General sets out this morning with 400,000 Dollars for the use of the posts under the respective commands of General Putnam and yourself. The inclosed copy of his instructions will shew you in what manner it is to be applied. You will perceive that 100,000 Dollars is to be appropriated as bounty money for reinlisting the troops under your command during the war, agreeable to a General Order of the 7th Instant, which was transmitted to you some days since. The particular distribution of this to the several Regiments is to be regulated by your order to the Pay Master. The rule observed here and which I would recommend to you, is to issue small sums from time to time according to the progress made by each Regiment in recruiting; for which purpose, returns are made by the Commanding Officers as often as they apply for money, to show how many men they have engaged since the last grant—Inclosed is a subsequent Order of the 12th which you will also be pleased to communicate to the troops. You will readily perceive it’s intention. You are so well convinced of the necessity of care and œconomy that I need say nothing on that head. I am Dr Sir With the greatest esteem & regard Your Most Obedt Servt
Go: Washington
